Case 1:18-cv-00950-LO-JFA Document 617 Filed 12/02/19 Page 1 of 4 PageID# 25564



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

  SONY MUSIC ENTERTAINMENT, et al.,
                 Plaintiffs,
                                                        Civil No. 1:18-cv-950 (LO / JFA)
                  v.

  COX COMMUNICATIONS, INC, et al.,

                         Defendants.


                              COX’S PROPOSED VERDICT FORM

        Defendants Cox Communications, Inc. and Coxcom, LLC (“Cox”), submit this proposed

 jury verdict form. Cox reserves the right and requests the opportunity to supplement or revise

 this proposed form in the event that issues arise in pretrial rulings or during trial and for all other

 purposes contemplated by the Local Rules and Federal Rules of Civil Procedure.




                                                    1
Case 1:18-cv-00950-LO-JFA Document 617 Filed 12/02/19 Page 2 of 4 PageID# 25565



                                       VERDICT FORM



        We, the jury in the above-captioned action, answer the questions submitted to us as
 follows:
 DIRECT INFRINGEMENT
    1. Did Plaintiffs prove by a preponderance of the evidence that subscribers to Cox’s Internet
       service used that service to directly infringe Plaintiffs’ copyrighted works?
        Answer: Yes____ No_____

    2. If you answered “YES” to Question 1, how many work(s) do you find were directly
       infringed by Cox subscribers?
        Answer:______________ works

 If you answered “NO” to Question 1, DO NOT answer any more questions. If you answered
 “YES” to Question 1 and filled in the blank in Question 2, proceed to Question 3.


 LIABILITY: CONTRIBUTORY AND VICARIOUS INFRINGEMENT
    3. Did Plaintiffs prove by a preponderance of the evidence that Cox was contributorily
       liable for the direct infringement of its subscribers?
        Answer: Yes_____ No______


    4. Did Plaintiffs prove by a preponderance of the evidence that Cox was vicariously liable
       for the direct infringement of its subscribers?
        Answer: Yes_____ No______


    5. If you answered “YES” to Question 3 or Question 4, how many of the works that you
       identified in response to Question 2 did Cox vicariously or contributorily infringe?


        Answer: _______________ works
 If you answered “NO” to both Question 3 and Question 4, DO NOT answer any more questions.
 If you answered “YES” to either Question 3 or Question 4 and filled in the blank in Question 5,
 proceed to Question 6.



                                                2
Case 1:18-cv-00950-LO-JFA Document 617 Filed 12/02/19 Page 3 of 4 PageID# 25566




 MITIGATION OF DAMAGES
    6. If you found either contributory or vicarious infringement, do you find by a
       preponderance of the evidence that by failing to pursue direct infringers, Plaintiffs failed
       to take reasonable steps to mitigate their damages?
       Answer: Yes      No


 If you answered “YES” to Question 6, DO NOT answer any more questions. If you answered
 “NO” to Question 6, proceed to Question 7.


 WILLFUL INFRINGEMENT DAMAGES ADJUSTMENT
 Answer Question 7 only if you answered “YES” to Question 3 or Question 4 and “NO” to
 Question 6.
    7. Do you find by a preponderance of the evidence that Cox’s contributory or vicarious
       infringement was willful?
       Answer: Yes ____ No _____


 AMOUNT OF DAMAGES
 Answer Questions 8 and 9 only if you answered “YES” to Question 3 or Question 4 and “NO”
 to Question 6.
    8. What amount of statutory damages do you award for each work contributorily or
       vicariously infringed?
       Answer: $__________ per work


    9. What is the total amount of damages you award to Plaintiffs in this case?

           a. Calculate the total damages, if any, by multiplying the number of infringed works
              in your answer to Question 5 times the damages per work in Question 10:


                       Number of works infringed        _____________ works


                   X Damages per work             .     $____________
                       TOTAL DAMAGES                  = $____________

                                                 3
Case 1:18-cv-00950-LO-JFA Document 617 Filed 12/02/19 Page 4 of 4 PageID# 25567




 Please sign and return this verdict form to the Court.




                                                  4
